Case 2:20-cv-07076-JMV-JBC Document 4-3 Filed 06/11/20 Page 1 of 2 PageID: 142




Christopher G. Salloum, Esq.
Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road – Suite 105
Roseland, New Jersey 07068
Tel. 973-736-4600
Fax. 973-736-4670
Attorneys for Plaintiff
  Salerno Medical Associates, LLP

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 SALERNO MEDICAL ASSOCIATES,                              Civil Action No.
 LLP,                                                 2:20-cv-07076-JMV-JBC

                            Plaintiff,             Hon. John M. Vazquez, U.S.D.J.
                                                   Hon. James B. Clarke, U.S.M.J.
               v.
                                                   CERTIFICATE OF SERVICE

 INTEGRITY PRACTICE SOLUTIONS,
 LLC; INTEGRITY MEDICAL SYSTEMS,
 LLC; CHINTAN TRIVEDI; JOHN DOES
 1-10; and ABC CORPORATIONS 1-10,

                            Defendants.


      I, Christopher G. Salloum, Esq., of full age, say as follows:

      1.    I am an attorney admitted to practice law before this Court, and I am an

associate of Mandelbaum Salsburg, P.C., attorneys for the plaintiff, Salerno Medical

Associates, LLP (“Plaintiff”) in the above-captioned matter. I am one of the
Case 2:20-cv-07076-JMV-JBC Document 4-3 Filed 06/11/20 Page 2 of 2 PageID: 143




principal attorneys assigned to handle this matter, and, as such, I am fully familiar

with the facts pertaining thereto.

      2.      By way of email to be sent today, June 11, 2020, I served upon Daniel

B. Frier, Esq. and Michelle L. Greenberg, Esq., attorneys for defendants, Integrity

Medical Systems, LLC (“IMS”), Integrity Practice Solutions, LLC (“IPS”), Chintan

Trivedi (“Mr. Trivedi”) the following: (1) Notice of Plaintiff’s Motion for a

Preliminary Injunction; (2) Proposed Order; (3) Memorandum of Law; and (4)

Plaintiff’s Verified Complaint and its supporting declarations and the exhibits

annexed thereto.

      3.      Mr. Frier and Ms. Greenberg have graciously agreed to accept service

on behalf of IMS, IPS, and Mr. Trivedi.

      4.      Today, June 11, 2020, I caused to be sent to the chambers of the

Honorable John M. Vasquez, U.S.D.J., courtesy copies of the above-mentioned

papers.

      5.      I certify that the foregoing statements made by me are true.            I

understand that if any of the foregoing statements are willfully false, I am subject to

punishment.



                                             _______________________
                                              Christopher G. Salloum, Esq.
DATED: June 11, 2020
       Roseland, New Jersey
